Citation Nr: 1016844	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
upper extremities.

2.  Entitlement to an effective date earlier than June 13, 
2003, for entitlement to special monthly compensation (SMC) 
for loss of use of the right leg.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1967 
to March 1975.  This appeal arises from a May 2005 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an effective 
date earlier than June 13, 2003, for entitlement to SMC for 
loss of use of the right leg.

This case was remanded by the Board in June 2006 for further 
development and is now ready for disposition.

The Veteran submitted a claim for an increased rating for 
hypertension in January 2010.  That matter is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  In correspondence dated on January 14, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the 
issue of entitlement to service connection for neuropathy of 
the upper extremities was requested.

2.  The Veteran initially filed a claim for SMC under 38 
C.F.R. § 3.350 due to fusion of his right knee in November 
1997, which was eventually denied in a June 2000 rating 
decision.

3.  Prior to the Veteran's June 13, 2003, VA hospitalization, 
there was no medical evidence demonstrating a lack of 
effective function other than that which would be equally 
well served by an amputation stump at the site of election 
below the knee with use of a suitable prosthetic appliance.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for neuropathy of the upper extremities 
by the appellant have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an effective date prior to June 13, 
2003, for SMC for the loss of use of the right leg have not 
been met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.105, 3.350(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issue of 
entitlement to service connection for neuropathy of the upper 
extremities and, hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial assignment of an effective date following the grant 
of SMC.  Courts have held that once the benefit is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA treatment records with the 
claims folder, and the Veteran has been afforded multiple VA 
examinations relevant to his right leg over the years.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


III.  Earlier Effective Date

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-
32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).  

The special monthly compensation provided by 38 U.S.C. 
1114(m) is payable for anatomical loss or loss of use of one 
leg at a level, or with complications, preventing natural 
knee action with prosthesis in place.  38 C.F.R. § 
3.350(c)(1)(iii).  In determining whether there is natural 
knee action with prosthesis in place, consideration will be 
based on whether use of the proper prosthetic appliance 
requires natural use of the joint, or whether necessary 
motion is otherwise controlled, so that the muscles affecting 
joint motion, if not already atrophied, will become so.  If 
there is no movement in the joint, as in ankylosis or 
complete paralysis, use of prosthesis is not to be expected, 
and the determination will be as though there were one in 
place.  38 C.F.R. § 3.350(c)(2).

Here, the Veteran seeks an effective date of approximately 
August 1995, for entitlement to SMC for loss of use of the 
right leg.  Specifically, the Veteran asserts that he had to 
use a either a walker or wheelchair to get about since that 
time, and that the VA failed to obtain a medical opinion to 
determine if the numerous surgeries and continuous disability 
of the right leg during the period from August 1995 to the 
point of actual amputation of the right leg in February 2004 
may be construed as an actual loss of use based on the 
severity and length of disability.  

Historically, the Veteran has been service connected for 
status post arthroplasty of the right knee since July 1992.  
In 1995, he underwent a right total knee replacement which 
became infected and required the immediate removal of the 
components.  In 1996, a compression arthrodesis was 
performed, and amputation was recommended when the fusion 
failed.  However, the Veteran declined amputation, and an 
intramedullary nail was driven down the femur, across the 
knee, and down the tibia to the ankle, enabling the Veteran 
to ambulate on his right lower extremity.

In November 1997, the Veteran filed his initial claim for SMC 
under 38 C.F.R. § 3.350 due to fusion of his right knee, 
claiming that his right leg was "approximately 2 inches 
shorter since the surgery."  However, in a May 1998 rating 
decision, the RO denied entitlement to SMC, finding that 
there was clearly no loss of use of the right lower 
extremity.  The RO reconsidered the claim later in May 1998, 
again finding that the evidence did not show that there was a 
loss of use of the right lower extremity.  In a June 2000 
decision, the Board affirmed the RO's decision, noting that 
the Veteran's functional impairment was adequately 
compensated by his schedular rating and finding that the 
preponderance of the evidence was unfavorable to the 
Veteran's SMC claim.  In rendering this decision, the Board 
cited an April 1998 VA examination report in which the 
Veteran was noted to ambulate with a stiff extended right 
knee and there was no evidence of right lower extremity 
shortening in excess of 4 centimeters, paralysis, or 
footdrop.

These decisions are final.  See 38 U.S.C.A. § 7104.  The 
effect of that finality is to preclude an award of an 
effective date prior to that denial.  Further, the Veteran 
has not raised a claim of clear and unmistakable error (CUE) 
such as to challenge the finality of any of these 
determinations.

Based on the foregoing, any effective date awarded in the 
present case must necessarily be after June 2000 (the date of 
the Board denial).

The Board will now consider whether the Veteran is entitled 
to an effective date after the final Board denial in June 
2000 and before the current effective date for SMC of June 
13, 2003.  

On June 13, 2003, the Veteran was admitted to the VA hospital 
after his right lower extremity became red and swollen, at 
which time he was diagnosed with osteomyelitis and his knee 
was debrided.  In February 2004, the Veteran underwent 
surgery to amputate his right leg above the knee.  This was 
construed by the RO to be a claim of entitlement for SMC 
based on anatomical loss.  No other claim for SMC based on 
anatomical loss of the lower right extremity, either formal 
or informal, was received prior to that time.  In an April 
2004 rating decision, the RO granted the Veteran entitlement 
to SMC based on anatomical loss of above the knee amputation, 
effective February 13, 2004, the date of amputation.  
However, the Veteran submitted a notice of disagreement in 
June 2004, and argued that his right leg condition had been 
an ongoing problem since July 1995.  

In a VA orthopedics note dated in August 2004, a VA staff 
physician opined that the Veteran had no use of his right 
lower extremity since mid-June 2003 due to multiple 
surgeries, secondary instability, and continued infection.  
Based on this evidence, the RO granted him an effective date 
of June 13, 2003, the day he was admitted to the VA hospital 
for treatment of osteomyelitis.  

There were no findings prior to the June 13, 2003, 
hospitalization that would have warranted entitlement to SMC 
under 38 C.F.R. § 3.350(c)(1)(iii).  That date, therefore, 
must be determined to be "the date entitlement arose," 
pursuant to 38 C.F.R. § 3.400(o)(2).  The Board finds no 
reason to disturb the RO's action in this regard.

In sum, the presently-assigned effective date of June 13, 
2003, for entitlement to SMC for loss of use of the right leg 
is appropriate and there is no basis for an award of service 
connection prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.


ORDER

The issue of entitlement to service connection for neuropathy 
of the upper extremities is dismissed.  

Entitlement to an earlier effective date for entitlement to 
SMC for entitlement to SMC for loss of use of the right leg 
prior to June 13, 2003, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


